J-S49034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN ERNEST TAYLOR                        :
                                               :
                       Appellant               :   No. 1448 WDA 2019

            Appeal from the PCRA Order Entered September 13, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0003820-2016


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 13, 2020

        Appellant, Kevin Ernest Taylor, appeals pro se from the September 13,

2019, Order entered in the Court of Common Pleas of Allegheny County

denying his second petition filed under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546, following an evidentiary hearing. After a careful

review, we affirm.

        The relevant facts and procedural history are as follows: On November

3, 2016, Appellant, who was represented by counsel, entered a guilty plea to

the sole charge of driving while under the influence of a controlled substance-

impaired ability-second offense, 75 Pa.C.S.A. § 3802(d)(2). On that same

date, the trial court sentenced Appellant to ninety (90) days of house arrest,

as well as a concurrent eighteen (18) months of probation. The trial court

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49034-20



specifically indicated the period of probation would begin on “the date of

sentence.” N.T., 11/3/16, at 9.

        On or about January 4, 2018, Appellant filed a pro se PCRA petition, and

the PCRA court appointed counsel. The PCRA court gave notice of its intent

to dismiss the petition, and by order entered on May 11, 2018, the PCRA court

denied Appellant’s PCRA petition.

        On or about March 5, 2019, Appellant filed a second pro se PCRA

petition, and the PCRA court appointed counsel. On July 19, 2019, counsel

filed a motion seeking to withdraw his representation. On July 23, 2019, the

PCRA court provided Appellant with notice of its intent to dismiss the PCRA

petition and granted counsel’s motion to withdraw.

        On August 12, 2019, the PCRA court denied Appellant’s second PCRA

petition; however, on August 14, 2019, the PCRA court received Appellant’s

pro se response to the PCRA court’s notice of its intent to dismiss.1

Accordingly, on August 22, 2019, the PCRA court vacated its August 12, 2019,

dismissal order to consider Appellant’s pro se response.2
____________________________________________


1  The record reveals the pro se response was handed to prison officials on
Monday, August 12, 2019. Thus, the pro se response is deemed to have been
filed on August 12, 2019. See Commonwealth v. Crawford, 17 A.3d 1279,
1281 (Pa.Super. 2011) (“Under the prisoner mailbox rule, we deem a pro se
document filed on the date it is placed in the hands of prison authorities for
mailing.”).

2   42 Pa.C.S.A. § 5505 relevantly provides the following:
        Except as otherwise provided or prescribed by law, a court upon
        notice to the parties may modify or rescind any order within 30



                                           -2-
J-S49034-20


       On September 9, 2019, the PCRA court held an evidentiary hearing at

which the Commonwealth averred Appellant was ineligible for PCRA relief in

that his sentence expired on May 3, 2018. On September 13, 2019, the PCRA

court entered an order denying Appellant’s second PCRA petition, and this

timely pro se appeal followed.

       In its Pa.R.A.P. 1925(a) opinion, the PCRA court explained it denied

Appellant’s second PCRA petition since Appellant is no longer serving a

sentence of imprisonment, probation, or parole in the instant matter, and

thus, he is not eligible for relief under the PCRA. After a careful review, we

agree with the PCRA court.

       Initially, we note the following:

             On appeal from the denial of PCRA relief, our standard of
       review calls for us to determine whether the ruling of the PCRA
       court is supported by the record and free of legal error. The PCRA
       court’s findings will not be disturbed unless there is no support for
       the findings in the certified record. The PCRA court’s factual
       determinations are entitled to deference, but its legal
       determinations are subject to our plenary review.

Commonwealth v. Nero, 58 A.3d 802, 805 (Pa.Super. 2012) (quotation

marks and quotations omitted).


____________________________________________


      days after its entry, notwithstanding the prior termination of any
      term of court, if no appeal from such order has been taken or
      allowed.
42 Pa.C.S.A. § 5505. Here, the PCRA court vacated its August 12, 2019, order
on August 22, 2019, and Appellant did not take an appeal from the August
12, 2019, order. Accordingly, the PCRA court had jurisdiction to vacate the
order in the instant case.


                                           -3-
J-S49034-20



      The statutory requirements for eligibility for post-conviction collateral

relief are set forth at 42 Pa.C.S.A. § 9543, which states, in relevant part:

      (a) General rule. To be eligible for relief under this subchapter,
      the petitioner must plead and prove by a preponderance of the
      evidence all of the following:
      (1) That the petitioner has been convicted of a crime under the
      laws of this Commonwealth and is at the time relief is granted:
      (i) currently serving a sentence of imprisonment, probation or
      parole for the crime[.]

42 Pa.C.S.A. § 9543(a)(1)(i).

      Case law has strictly interpreted the requirement that the petitioner be

currently serving a sentence for the crime to be eligible for relief under the

PCRA.

      [T]he denial of relief for a petitioner who has finished serving his
      sentence is required by the plain language of the statute. To be
      eligible for relief a petitioner must be currently serving a sentence
      of imprisonment, probation or parole. To grant relief at a time
      when appellant is not currently serving such a sentence would be
      to ignore the language of the statute.

Commonwealth v. Ahlborn, 548 Pa. 544, 699 A.2d 718, 720 (1997)

(emphasis omitted).

      Here, Appellant was sentenced on November 3, 2016, to ninety (90)

days of house arrest and a concurrent eighteen (18) months of probation. As

of May 3, 2018, prior to Appellant filing the instant PCRA petition, Appellant

had served the entirety of his sentence.

      Since the PCRA requires that a petitioner be serving his or her sentence

at the time relief is granted, we conclude the PCRA court properly held that

                                      -4-
J-S49034-20


Appellant is not eligible for PCRA relief on this basis. See Commonwealth

v. Descardes, 635 Pa. 395, 136 A.3d 493 (2016) (holding the petitioner was

no longer serving a sentence, so he was ineligible for PCRA relief; the

petitioner’s ineligibility deprived the court of jurisdiction to entertain the

petition).

       For all of the aforementioned reasons, we affirm the PCRA court’s denial

of Appellant’s second PCRA petition.3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2020




____________________________________________


3 We note Appellant contends he was entitled to the assistance of counsel
throughout the litigation of his second PCRA petition. However, this Court has
held there is no automatic right to appointed counsel with regard to second
PCRA petitions. Commonwealth v. Vega, 754 A.2d 714 (Pa.Super. 2000).

                                           -5-